Citation Nr: 0016692	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-03 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or due to being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Baltimore, 
Maryland, that denied the veteran's claim for nonservice-
connected pension and for special monthly pension.  In a 
September 1998 rating decision the RO granted the veteran's 
claim for nonservice-connected pension and made the award 
effective in 1996.

A hearing was held on May 17, 2000, in Washington, DC, before 
C.W. Symanski, who is the member of the Board rendering the 
determination in this claim.  He was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991). 


REMAND

One of the veteran's contentions with respect to this claim 
is that he is housebound due to mental instability.

The provisions of 38 C.F.R. § 3.351(d) (1999) provide that a 
veteran who has "a single permanent disability rated 100 
percent disabling under the Schedule for Rating 
disabilities...[and who] (1) Has additional disability or 
disabilities independently ratable at 60 percent or more...or 
(2) Is 'permanently housebound' by reason of disability of 
disabilities[,]" shall be paid in accordance with the rate 
set in 38 U.S.C.A. § 1521(e) (West 1991).  § 3.351(d).  

In this case, the veteran is currently evaluated as being 70 
percent disabled for nonservice-connected dysthymia and has 
been evaluated as being 0 percent disabled for a number of 
other nonservice-connected disabilities, to include a spinal 
disability, ear condition, bilateral hearing loss, and 
personality disorder with chronic alcoholism.  

At the May 2000 central office hearing, the veteran's 
representative requested that this case be remanded to the RO 
for additional examinations in order to assess the severity 
of his enumerated disabilities.  The Board agrees with the 
necessity of this request.  The last VA examinations that the 
veteran underwent for aid and attendance/housebound 
determination purposes were in March 1996.  These 
examinations consisted of a general examination and a 
psychiatric examination (the veteran also underwent a VA 
special neuropsychiatric examination in May 1998, but this 
report is devoid of an opinion regarding the veteran's need 
for aid and attendance and/or housebound status).  Subsequent 
to these examinations, in May 2000, the veteran testified 
that his disabilities had worsened.  More specifically, he 
said that his psychiatric condition had worsened due to 
memory problems.  In this regard, he said that he had 
difficulty talking to his wife because he could not remember 
what she had just said to him.  He also said that his wife 
did not trust him in the kitchen and that on one occasion he 
had left a pot on the stove which started a fire.  In regard 
to his back disability, the veteran said that he was having 
more pain in his back and that his neck hurt more all the 
time.  He also discussed continuing ear and hearing problems, 
and said that he experienced stress induced headaches. 

Implicit in the requirement of 38 C.F.R. § 3.351(d) is the 
question of whether increased evaluations are warranted for 
any of the veteran's enumerated disabilities, which means 
that adjudication of a claim of special monthly pension at 
the housebound rate requires adjudication of ratings for each 
disability experienced by the veteran.  In light of the 
veteran's testimony as to experiencing worsening 
symptomatology with respect to some of his enumerated 
disabilities, new examinations are required to assess such 
disabilities.  This is especially so when considering that 
the veteran's claims file was not made available to the 
examiner who conducted the psychiatric evaluation in March 
1996, and it is not clear whether the VA examiner who 
conducted the general examination for purposes of aid and 
attendance in March 1996 had access to the veteran's claims 
file.  "Fulfillment of VA's duty to assist includes the 
conduct of a thorough and contemporary medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one." (emphasis added).  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). 

It should also be pointed out that on November 7, 1996, the 
criteria for rating mental disorders was changed.  38 C.F.R. 
§§ 4.132, Diagnostic Code 9405 (1994-1996), 4.130, Diagnostic 
Code 9433 (1999).  Since this change occurred during the 
pendency of this claim, the criteria most favorable to the 
veteran's claim must be used, whether new or old.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The veteran pointed out in several of his statements that he 
was awarded "100%" social security income benefits due to 
his handicap and requested the RO to obtain his social 
security medical records.  Accordingly, the RO should make 
arrangements to obtain these records on remand, since the 
duty to assist involves obtaining relevant medical reports 
where indicated by the facts and circumstances of the 
individual case.  Murphy v. Deriwnski, 1 Vet. App. 78 (1990); 
Littke, supra.  Such a duty extends to obtaining records from 
other Governmental agencies such as the Social Security 
Administration.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Lastly, the veteran testified in May 2000 that he had not 
sought medical attention from a doctor in approximately two 
years.  However, the veteran's private psychologist submitted 
a letter to VA in June 1997 stating that the veteran was 
currently being seen for weekly individual psychotherapy and 
was receiving psychiatric medication from Michael Fulop, M.D.  
Such records are not on file and should be obtained, along 
with any additional relevant treatment records that exist 
prior to the time that the veteran stopped seeking medical 
attention.  Murincsak, supra.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any 
disability since 1998, including the 
weekly individual psychotherapy notes 
from Michael Heitt, Psy.D., beginning in 
April 1997.

2.  The RO should obtain all records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

3.  The veteran should then be scheduled 
for VA examination(s) in order to 
evaluate the extent of functional 
impairment caused by each identifiable 
disability.  The examiner(s) findings 
with respect to each disability should 
include all those required to apply 
pertinent rating criteria.  In instances 
where rating criteria have changed, the 
examiner reports should encompass 
findings sufficient to apply both the old 
and new criteria.  The examiner(s) should 
also be asked to provide opinions as to 
the permanency of each disabling 
condition.  In addition, the examiner(s) 
should specifically report whether the 
veteran is bedridden, unable to dress or 
undress himself, to keep himself 
ordinarily clean and presentable, to feed 
himself due to loss of coordination in 
the upper extremities or weakness, to 
attend to the wants of nature, or to 
protect himself from the hazards incident 
to his environment.  The examiner(s) 
should also opine as to whether the 
veteran is able to leave his home and its 
immediate premises.  The examiner(s) 
should review the claims file prior to 
completing the examination(s).  

4.  The RO should insure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this REMAND.  If any requested 
action is not undertaken, or is deficient 
in any manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After the above-requested action has 
been completed, the RO should 
readjudicate the veteran's claim for 
special monthly pension based on the need 
for regular need for aid and attendance 
of another person or due to being 
housebound.  It the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable period of time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




